By the Court.

Nisbet, J.
delivering the opinion.
[1.] The Courts do not favor amendments to answers in Chancery. It is done with difficulty. It cannot be done in this case. The only reason which the defendants give for amending the answer, the pleadings being made up and the cause for trial on the appeal, is, that they did not know that their discharge would be available to them in defence of this suit. They knew of their discharge, from the beginning. They were obliged to know of it. What then, is the ground — the only ground of the request to amend ? It is a misconception, or ignorance of their legal rights and remedies. This ground is untenable. An answer cannot be taken off the file and amended, or amended by supplemental bill, according to the modern practice, because a party was ignorant of the law of his case.
See Martin vs. Atkinson, 5 Geo. R. 340. Carey vs. Ector et al. 7 Geo. R. 99.
In Martin vs. Atkinson, the amendment was allowed, but the facts were wholly different from the facts of this case.
Linsey vs. Wilson, 1 Vesey & Beames, 140. Bower vs. Cross, 4 John. Ch. R, 375. Giles vs. Giles, Bailey Eq. R. 420. 4 Hen. & M. 405. 2 Danl. Ch. Prac. 805, 911. Story Eq. Plead. §§895, ’6, ’7, ’8, ’9, 900, ’1. Cowper's Eq. Plead. 337, '8. Mitford’s Eq. Pl. by Jeremy, 328. 1 P. Williams, 396. 3 Atk. 522. 3 Wend. 586. 6 Cond. Ch. R. 291.
Let the judgment be affirmed.